Citation Nr: 1435012	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  11-03 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus (DM). 

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial rating for PTSD in excess of 30 percent for the period prior to October 7, 2011 and in excess of 50 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to May 1976 and from February 1982 to February 1985.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for PTSD and assigned an initial 30 percent rating, effective April 17, 2009, and declined to reopen the claim for service connection for hypertension and denied service connection for sleep apnea.

In a December 2011 rating decision, a higher 50 percent rating for PTSD was granted, effective October 7, 2011.  As this grant does not represent a total grant of benefits sought on appeal, the claim for an initial higher rating for PTSD remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

Lastly, in an August 2012 rating decision, the RO denied entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  The United States Court of Appeals for Veterans Claims (Court) has held that a TDIU is a part of a claim for increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran did not initiate an appeal of the RO's denial of entitlement to a TDIU; therefore, the Board finds that a TDIU claim is not a part of the higher initial rating claim for PTSD on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  



REMAND

The Board regrets the additional delay, but finds that additional development is necessary before a decision regarding the issues on appeal is made. 

Initially, the Board notes that the only service medical records (SMRs) of record are those from the Veteran's second period of service (August 1981 to February 1985). SMRs from his first period of service (February 1970 to May 1976) are missing.
While the National Personnel Records Center (NPRC) provided a negative response in October 2007 as to the availability of these records, the Board finds that an additional search of all appropriate records depositories should be undertaken.  38 C.F.R. § 3.159(c)(2) (2013).  Conduct a reasonably exhaustive search for the missing service treatment records, and exercise due diligence in reconstructing them in the absence of locating the original records.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992).  Under 38 C.F.R. § 3.159(b) , efforts to obtain Federal records should continue until either the records are received, or notification is provided that further efforts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(1).

With regard to the petition to reopen the claim for service connection for hypertension, the Board notes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits. A review of the record does not reveal adequate communication from the RO to the Veteran which might be recognized as Kent-compliant notice.  In this regard, although the Veteran was provided with letters in July 2009 and August 2010, the RO failed to advise the Veteran of the evidence and information necessary to substantiate the claim for service connection on a direct basis.  Hence, a remand is warranted to provide the Veteran with notice compliant with Kent v. Nicholson, 20 Vet. App. 1 (2006).  

With regard to the claim for service connection for sleep apnea, the Veteran underwent VA examinations in August 2010.  At that time, the examiner opined that the Veteran's sleep apnea was less likely than not a result of or caused by his active service, to include the treatment of bronchitis or upper respiratory infections in service.  In addition, she opined that the Veteran's PTSD would not cause the anatomical condition responsible for sleep apnea.  However, the Board finds that the VA examiner's opinion is inadequate as she failed to address the Veteran's statements and his family members' lay statements of record as to his difficulty breathing while asleep during his second period of service.  In addition, the VA August 2010 VA examiner's opinion, as well as the October 2012 opinion that the Veteran sleep apnea was less likely at not due to PTSD, failed to address the criteria for secondary service connection, specifically the issue of aggravation.  Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury. That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(b) (2013); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In light of the above, the Board finds that the Veteran should be afforded a new examination to address whether the Veteran has sleep apnea, related to either his first or second period of active service or is secondary to or aggravated by his service-connected PTSD. 38 C.F.R. §§ 3.303, 3.310 (2013).
 
With regard to the Veteran's claim for higher initial ratings for his service-connected PTSD, the Board notes that he was last afforded a VA examination in October 2011.  While not overly stale, in light of his credible contentions that his PTSD symptoms have increased in severity and to ensure that the record contains evidence indicating the current severity of the Veteran's service-connected PTSD, a more contemporaneous examination is needed, with findings responsive to the applicable rating criteria.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Prior to scheduling the above examinations, obtain all outstanding, pertinent VA medical records dated from September 2010 to the present.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).   In addition, the Veteran provided testimony during the September 2011 RO hearing that he went to the Harker Heights Veterans Center for treatment of his PTSD.  However, those records are not associated with the claims file.  Therefore, on remand, the Veteran should be requested to submit a copy of the pertinent medical records or authorization for VA to request them.

Accordingly, the case is REMANDED for the following actions:

1. Undertake all necessary actions to locate the Veteran's missing service medical records from his period of service from September 1967 to February 1970.  Request the NPRC to undertake an additional search,  and, if necessary, all other appropriate alternative sources.  If the missing service treatment records cannot be located, then undertake any efforts necessary to replace or rebuild the missing records, including contacting the Veteran for any copies in his possession and the NPRC for any other relevant service records in its possession.  If no further records can be obtained after an exhaustive search, the Veteran should be notified in accordance with the provisions of 
     38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(e).

2. Send to the Veteran and his representative a letter informing the Veteran that he may provide additional information, and if necessary, authorization, to enable it to obtain any additional evidence (VA or non-VA) pertinent to the claims on appeal that is not currently of record.  The Veteran should be specifically requested to provide authorization to obtain all outstanding private medical records from the Kings Daughter Clinic in Belton dated from 1985 to 1989   (as identified by the Veteran as having diagnosed him with hypertension in the September 2011 RO hearing transcript, see page 24).  In addition, request the Veteran to provide authorization to obtain all counseling records from the Harker Heights Vet Center as identified by the Veteran during the September 2011 RO hearing.  See page 18.  

Explain the type of evidence that is his ultimate responsibility to submit, to specifically include notice as to the evidence need to support his claims for service connection on a secondary basis under the provisions of 38 C.F.R. § 3.310 (revised effective in October 2006) and Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In addition, the letter must explain what type of evidence is needed to reopen the claim for service connection for hypertension, in light of the bases for the prior denial of service connection to include direct, presumptive, and secondary, consistent with Kent (cited to above).

3. Obtain all outstanding VA medical records dated from September 2010 to the present. 

4. Schedule the Veteran for an examination, by an examiner with the appropriate expertise who has not previously examined the Veteran to determine the nature and etiology of his diagnosed sleep apnea.  All indicated tests and studies should be performed.  The examiner should review the claims file and should note that review in the report.  The examiner should provide the following opinions:

a. Is it at least as likely as not (50 percent or greater probability) that sleep apnea was caused or aggravated by either the Veteran's first or second period of active service?

b. Is it at least as likely as not (50 percent or greater probability) that sleep apnea was caused by the Veteran's service-connected PTSD?

c. Is it at least as likely as not (50 percent or greater probability) that sleep apnea has been aggravated (increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected PTSD?

Please note that the term 'aggravated' in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached.

5. Schedule the Veteran for a VA psychiatric examination to determine the current severity of PTSD.  The examiner must review the claims file and must note that review in the report. All necessary tests and studies, to include psychological testing, should be accomplished and all clinical findings reported in detail.  The examiner should render specific findings as to the extent and frequency of all psychiatric symptoms.  The examiner also should render a full multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score representing the level of impairment due to the Veteran's psychiatric symptoms, and an explanation of what the score means.  The examiner should also provide an assessment of the impact of the Veteran's psychiatric disability on his employability. 

6. Then readjudicate the issues on appeal.  If any decisions are adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claims to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

